Title: From Thomas Jefferson to Nicholas Lewis, 6 February 1786
From: Jefferson, Thomas
To: Lewis, Nicholas



Dear Sir
Paris Feb. 6. 1786.

I wrote you last on the 11th. of May 1785. by Monsieur de Doradour. We have never heard a tittle of him, which has placed his family in the greatest inquietudes. I infer his safe arrival in Virginia from information sent me by Mr. Madison of the receipt of a book which I had sent by him. I communicated this circumstance to Madame de Doradour, but if you can give me a particular account of his arrival, his proceedings, his plans and prospects, how he likes the country &c. it would give me great pleasure to communicate it to her. After giving you so much trouble with the care of my affairs it seems unreasonable to add to it by asking a letter on that subject sometimes, yet details of that kind would be the most pleasing possible, as you may readily conceive. Mr. Mazzei tells me that Mr. Key has left my service, but he does not know who succeeded him. I hope Mr. Key left with you the general instructions I gave him; so that his successor may have knowlege of them. If he did not, and you cannot recover them, be so good as to inform me of it, and I will send a new copy of them: because I would wish the steward to keep them constantly under his eye. If you have them I would beg the favor of you to direct the Steward  to lay them before him and write me article by article through the whole of them what is done. With respect to matters of account, if he could send me a list of all the monies received and paid since my departure, it would suffice to give me general information. The care of my trees, replanting them, and extending my grass grounds are objects of great concern to me. They are the more so as they are things which cannot be created in a moment. While I am absent they can be growing as fast as if I were present, so that all that time is saved to me. I inclose a letter to Anthony Giannini encouraging him to attend to these objects generally for me, but more particularly charging him with a new commission to collect certain seeds and send them to me. They are for friends here whom I am very anxious to oblige. I have taken the liberty, should he be at a loss to know any of these plants, to refer him to Mrs. Lewis, whose information on that subject will supply his want of it. I have assured him that you will be so good as to see him satisfied for the loss of time the [execu]tion of this commission may occasion him. I have been much chagrined that not a single opportunity has occurred since the departure of Monsr. de Doradour to send a small clock which I have for Mrs. Lewis. Tho’ of such a size that it may be carried in a chair box, yet Monsr. Doradour had not room for it, and nobody has since gone from here directly to Virginia. I shall certainly avail myself of the first opportunity which shall occur, and of every one which may enable me to assure you both of the sincere esteem with which I am Dear Sir your friend & servant,

Th: Jefferson

